Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-10 and 21-25 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendments to the Claims and Remarks filed on 04/15/2021.	
Claims 11-20 are cancelled and not considered at this time.
Claims 1 and 21 have been amended.
Claims 22-25 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract 
As per Claim 1, the limitation of processing the healthcare data to update the knowledgebase and to determine a patient medical model from the knowledgebase for one of the patients, and as per claim 21, the limitation of processing the knowledgebase to determine a medical intensity status display indicative of one of the plurality of patients, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or performed with pen and paper but for the recitation of generic computer components.  That is, other than reciting “an analyzer”/”a big data analytic engine”, nothing in the claim element precludes the step from practically being performed in the mind or with the use of pen and paper.  For example, in the context of the claims the limitation encompasses the user processing in any way such as simply in the human mind, the healthcare data to determine a patient medical model for one of the patients which is the medical intensity status display indicative of the patient. How the data is processed is not specified in the claim and thus can be done in any manner which can result in the determination of a medical model from the knowledgebase and information to be displayed.  This can include selection or any of observation, evaluation, judgement or opinion.  The description of the patient medical model defining past health events, current health status, and predicted future health events is not a functional limitation, but rather a description of the patient medical model itself and thus does not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components, then it falls within 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claim recites the additional elements – a knowledgebase for storing medical information, a plurality of transducers collecting healthcare data from disparate sources for a plurality of patients, a big data analytic engine capable of receiving and processing healthcare data, and an interactive medical intensity status display.  The knowledgebase for storing information in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The analytic engine capable of receiving and processing healthcare data is also recited at a high level of generality such that is amounts to general purpose computer components which perform the tasks of receiving data and processing data which are tasks that are part of the ordinary capacity of the computer.  As per MPEP 2106.05(f)(2), use of a computer in its ordinary capacity for tasks such as storing data does not integrate a judicial exception into a practical application.  The claim merely recites using the analyzer or analytic engine to process healthcare data which is not a meaningful limitation.  As per MPEP 2106.05(f)(3), the claim limitation has broad applicability such that it is not particular but rather is general and can be any method by which processing healthcare data is accomplished. The plurality of transducers and interactive medical intensity status display are also claimed at a high level of generality such that they amount to mere instructions to apply the abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The displaying trends of status of the patient on a display also amounts to insignificant extra-solution activity because the limitation amounts to necessary data outputting such as MPEP 2106.05(g)(3) (Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.; Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The description of the trends being displayed including wellbeing status, activity status, morale status, and social status and include an arrow that indicates change in a trend is not a functional limitation, but rather a description of the trend display itself and thus does not integrate the abstract idea into a practical application. Because the additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a knowledgebase, a plurality of transducers, big data analytic engine/analyzer, and interactive medical intensity status display amounts to no more than mere instructions to apply the exception using a generic computing component.  These system components are recited at a high level of generality and are recited as generic computer components.  These elements recite a generic computing system by reciting a knowledgebase which is a database (Specification, [0033]), a plurality of transducers which are described as including a processor, memory, interface and sensor and is described as implemented using a smart phone with a coupled sensor or a portable device (Specification [0036]), big data analytic engine/analyzer which is described at a high level as a big data analytic engine for processing input data (Specification [0044]), and interactive medical intensity status display which is merely described as being displayed within an EHR display (Specification [0045]) which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception. These computer components are not specified as specific to be components which are not general purpose computer components and thus are noted to be well-understood, routine and conventional in the software and data processing arts. Mere instructions to apply an exception using a generic computer component cannot 
Dependent Claims 2-10 and 22-25 add limitations to the independent claims.  Claims 2-10 and 22-25 include limitations which further specify or limit the elements of the independent claim, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.  The dependent claims further specify or give description of the transducers, the healthcare data, the analytic engine and the patient medical model.  
The dependent claims do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea because the additional elements and combination of elements do not impose meaningful limits on the judicial exception.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. Accordingly, Claims 1-10 and 21-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 6-7, “Claim Rejections - 35 U.S.C. 101”, filed 04/15/2021 with respect to claims 1-10 and 21 have been fully considered but they are not persuasive.  
Applicant argues that the amendment to the claims which provide more specific details of how to implement the claimed tools provides significantly more than the abstract idea.  Examiner respectfully disagrees.  The amendments which include the healthcare data comprises quantitative data, qualitative data, and unstructured data are a description of the data collected from the transducers and do not include functional elements which provide significantly more than the abstract idea.  The amendments including the patient medical model defining past health events, current health status, and predicted future health events, as per the rejection above, is not a functional element of the claims, but is merely a description of the patient medical model and thus does not provide eligible subject matter.  The medical model is claimed as being determined from the knowledgebase and does not specify any 
Applicant argues that the claims are not directed to a mental process because a doctor could not perform the steps as claimed.  Examiner respectfully disagrees.  The claim limitations are claimed at a high level of generality in which only the results of the analysis is recited.  The claim language does not specify how the processing of healthcare data is executed in order to result in determining a patient medical model or how the patient medical model is used to display trends in each status area.  Because no details are provided for how the determinations are made and how the data is processed, it could practically be done in the human mind using observation, evaluation, judgement and/or opinion.  The use of the system components including a knowledgebase and big data analytic engine to carry out the determination and processing steps amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f), reciting only the idea of a solution or outcome and failing to recite details of how a solution to a problem is accomplished and also invoking computers as a tool to perform the abstract idea both equate to a claim element including mere instructions to apply the exception and do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
Applicant additionally argues that the specification provides details as to why the problem being solved integrates the abstract idea into a practical application.  Examiner 
  Applicant’s arguments, see Pages 7-9, “Claim Rejections - 35 U.S.C. 102”, filed 04/15/2021 with respect to claims 1-9 and 21 have been fully considered and they are persuasive.  Therefore, the rejections of 01/15/2021 have been withdrawn. The prior art does not teach or disclose a medical intensity status display which includes trends for all of the status areas including wellbeing status, activity status, morale status, and social status including an arrow to indicate the change in trend.  Particularly including the social status area as a trend of social activity with the other areas is not in the prior art.
Applicant’s arguments, see Page 9, “Claim Rejections - 35 U.S.C. 103”, filed 04/15/2021 with respect to claim 10 have been fully considered and they are persuasive. Therefore, the 
Applicant’s arguments, see Page 9, “New Claims”, filed 04/15/2021 with respect to claims 22-25 have been fully considered.  Claims 22-25 are rejected under USC §101, as per the rejection above.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pacione et al. (US 2013/0158368 A1) teaches of an interactive interface to display patient status information based on continuously collected patient data.  The display includes separate sections to show patient status over time using a plurality of health, wellness and lifestyle indicators. The indicators track user progress for the categories including nutrition, activity level, mind centering, sleep, daily activities and how you feel.  
Partovi (US 2012/0129139 A1) teaches a patient support community dashboard which includes separate sections to track trend and patient progress for particular attribute for a patient over time as an interface display.
Stahmann et al. (US 2004/0122486 A1) teaches monitoring a patient and displaying trends of health-related parameters for the patient as a wellness trending display.  The display includes trends for physical status, mental/emotional status, diet status, .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANGELINE BARR/Primary Examiner, Art Unit 3626